DETAILED ACTION
	A preliminary amendment was received and entered on 6/13/2019.
	Claims 1-44 were canceled and 45-68 were added.
Claims 45-68 are pending and under consideration.

Claim Interpretation
The phrase “the one or more terminal nucleotides” in claims 48, 49, 51, 60, 61, and 63 is interpreted as referring to the “one or more 5’-terminal nucleotides that are within 5 or fewer nucleotides from the 5' end of the antisense strand”, as recited in claims 45 and 57, and is not considered to include 3’ terminal nucleotides.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 45-68 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claims 45-68 are indefinite because independent claims 45 and 57 recite the relative term “sufficiently” in the phrase “sufficiently complementary” without defining the term “sufficiently” or providing any basis for determining what is or is not a sufficient degree of complementary. Thus one of skill cannot determine the metes and bounds of the claims.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 45-49, 51, 57-61, and 63 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Cullen et al (US 20040053411, of record).
Cullen designed an miRNA based on miR-30 in which the stem sequence of the pre-miR-30 was substituted with a sequence based on the Drosophila nxt gene to design a pre-miRNA (see paragraph 52 and Fig. 3A, see below).

    PNG
    media_image1.png
    151
    449
    media_image1.png
    Greyscale

The sense and antisense strands are over- and under-lined, respectively and are each 21 nucleotides in length. The remaining stem and loop sequences are derived from miR-30. The nucleic acid sequence encoding this pre-miRNA was inserted into an expression vector such that the pre-miRNA was expressed as part of a longer mRNA transcript (paragraph 53). The longer mRNA is considered to comprise a pri-miRNA comprising the pre-miRNA.
The antisense strand of the miRNA of Cullen is highly complementary to human C3orf52 mRNA positions 1012-1032 as shown in the alignment below.
Cullen nxt miRNA 5’-AUUCCAGCUAAGCGUAGCAUU-3’
                    ::::::::::::::  : : :
C3orf5 mRNA  1032   TGAGGUCGAUUCGCUGUCUUG  1012

Please note that a G:U wobble pair occurs between position 2 of the miRNA and position 1031 of the mRNA (bold and underlined). Therefore Cullen taught a vector encoding an engineered pre-miRNA comprising an RNAi agent with a 21-nucleotide sense and antisense strand and a 4-nucleotide loop where the antisense strand was complementary to a target sequence in a human mRNA and comprised substitutions relative to a reference antisense strand that is fully complementary to the target sequence.  One of these substitutions provided a G:U wobble base pair at the second nucleotide from the antisense strand 5’-end. Therefore Cullen anticipated claims 45, 47-49, 51, 57, and 59-61.
nxt expression construct, and Cullen anticipated claims 46 and 58 as well.

Conclusion
	No claim is allowed. Claims 50, 52-56, and 62-68 are free of the prior art of record.
	Any inquiry concerning this communication or earlier communications from the examiner(s) should be directed to Richard Schnizer, whose telephone number is 571-272-0762.  The examiner can normally be reached Monday through Friday between the hours of 6:30 AM and 4:00 PM.  The examiner is off on alternate Fridays, but is sometimes in the office anyway.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Ram Shukla, can be reached at 571-272-0735.  The official central fax number is 571-273-8300.   Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to 571-272-0547.
	For those applications where applicant wishes to communicate with the examiner via Internet communications, e.g., email or video conferencing tools, the following is a sample authorization form which may be used by applicant:
"Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33  and 37 CFR 1.34  concerning any subject matter of this application by video 

See MPEP 502.03(II).
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RICHARD A SCHNIZER/Primary Examiner, Art Unit 1635